    Case 1:19-cv-09506-JMF-RWL Document 143-2 Filed 01/27/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            Case No.: 1:19-CV-09506-JMF
HAO ZHE WANG,

               Plaintiff,
                                                            DECLARATION OF DANIEL REED
      vs.                                                   REGARDING STATUS OF
                                                            DEFENDANTS NAMED IN
                                                            PLAINTIFF HAO ZHE WANG’S
VERIZON COMMUNICATIONS INC., et al.                         SECOND AMENDED COMPLAINT
              Defendants.                                   Hon. Judge Jesse M. Furman

                                                            Compl. Filed: October 15, 2019




       I, Daniel Reed, hereby declare as follows:

       1.      I am over the age of 18 and am competent to testify to the facts declared below,

and could testify truthfully thereto if required. I am currently employed by Verizon Corporate

Resources Group LLC as a Senior Analyst and Custodian of Record. I have held this position

since 2005. In my capacity as a Senior Analyst and Custodian of Record, I provide services to

and on behalf of Verizon New England Inc. (“VNE”) and various other “Verizon” entities,

particularly in relation to the handling of consumer disputes for Verizon, among other things.

       2.      In preparing this Declaration, I have relied on my personal knowledge of, and

experience in, the business operations of VNE, as well as a review of VNE’s business records.

VNE’s business records are made in the regular course of business, at or near the time of the

acts, conditions or events described in the documents, and by or from information provided by a

person with knowledge of the acts, conditions or events. I have reviewed the list of defendants

named by Plaintiff in the Second Amended Complaint (“SAC”), and have reviewed the records

for the VNE wireline service account associated with the South Hadley, Massachusetts property

referenced in the SAC (the “Subject Account”).




                                                 –1–
     Case 1:19-cv-09506-JMF-RWL Document 143-2 Filed 01/27/21 Page 2 of 2



        3.      The Subject Account was exclusively established, owned, operated, and

managed by VNE.

        4.      Cellco Partnership d/b/a Verizon Wireless is an entity that provides wireless

voice and data services. Cellco Partnership d/b/a Verizon Wireless did not own, operate, or

manage the Subject Account.



        I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.    Jan 25, 2021
        Executed on January ___, 2021 at Irvine, California.

                                                     Daniel Reed
                                                     ________________________________
                                                              Daniel Reed



                                                           )$ ' 
                                                           Ҋ.$") спсрҊпрҊсфррѷуч
                                                           )$ 'ѵ- ҽ1 -$5*)2$- ' ..ѵ*(
                                                            -$5*)$- ' ..*((0)$/$*).


                                                           * $")-)./$*)0( -ѷ  .22"чх "'ш*шшч ш"$$)!4




                                                 –2–
